MEMORANDUM OPINION
BUSSEY, Presiding Judge.
Darrell Darnell King, hereinafter referred to as defendant was charged, tried and convicted in the District Court of Oklahoma County of the offense of Burglary in the Second Degree After Former Conviction of a Felony, his punishment fixed at ten years imprisonment and from said judgment and sentence a timely appeal has been perfected to this Court.
Briefly stated the evidence at the trial adduced that Lillie Sanchez lived at 4408 Coltrane. She testified that on May 23, 1969, she locked her house and went to work about 7:30 A.M. When she returned about 5:30 P.M. her front door had been broken and her ring and her boy’s watch were missing.
Clifford Johnson testified that he was a deputy sheriff of Oklahoma County and while cruising on May 23, 1969, he saw defendant in the 1800 block of Northeast 28th Street about 2:30 P.M. in a white 1960 Chevrolet accompanied by Phillip Jones and Willie Prenell. Later, about 3:45 P.M. he went to 4408 Coltrane and saw the Chevrolet and Jones and Prenell in police custody.
Bill Zellner, of the Forest Park Town Police, testified that he observed a white 1960 Chevrolet parked in the driveway of 4408 Coltrane Circle with Prenell sitting in it about 3:40 P.M. on May 23, 1969. He asked Prenell to dismount and shortly thereafter he saw two heads stick out of the front door of the residence. He identified defendant as one of the two persons •looking out the door and Jones as the other person. He could not see more of defendant than the head and was observing through a screen door from a distance of about 40 feet. Jones returned in about 20 minutes.
Officer Abies, of the Oklahoma City Police Department, testified that on May 23, 1969, about 5:00 P.M. he found defendant under the Canadian River Bridge on Northeast , 23rd Street which is about two and one-half miles from 4408 Coltrane. Defendant’s clothing was very wrinkled and sweaty.
Willie Prenell testified that on May 23, 1969, he was riding with Jones in the latter’s car, a 1960 Chevrolet and they picked up defendant about 10:00 A.M. or 11:00 A.M. Jones drove with Prenell in the front seat and defendant in the back to the house where they were arrested. Jones and defendant entered the house while Pre-nell remained in the car. He testified it was Jones’ and defendant’s idea to enter the house.
Defendant did not testify nor was any evidence offered in his behalf.
There are four assignments of error urged on appeal, none of which possess sufficient merit to warrant discussion in this opinion. Suffice it to say that the evidence overwhelmingly supports the verdict of the jury; the punishment imposed is the minimum provided by law; and the record is free of any error which would justify modification or reversal. Under such circumstances, we are of the opinion that the judgment and sentence appealed from should be, and the same is hereby affirmed.